Name: Commission Regulation (EC) No 204/2002 of 19Ã December 2001 amending Council Regulation (EEC) NoÃ 3696/93 on the statistical classification of products by activity (CPA) in the European Economic Community
 Type: Regulation
 Subject Matter: economic analysis;  documentation;  tariff policy
 Date Published: nan

 Avis juridique important|32002R0204Commission Regulation (EC) No 204/2002 of 19 December 2001 amending Council Regulation (EEC) No 3696/93 on the statistical classification of products by activity (CPA) in the European Economic Community Official Journal L 036 , 06/02/2002 P. 0001 - 0196Commission regulation (EC) No 204/2002of 19 December 2001amending Council Regulation (EEC) No 3696/93 on the statistical classification of products by activity (CPA) in the European Economic CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3696/93 of 29 October 1993 on the statistical classification of products by activity in the European Economic Community(1), as amended by Commission Regulation (EC) No 1232/98(2), and in particular Articles 5(b) and 6 thereof,Whereas:(1) Regulation (EEC) No 3696/93 established a statistical classification of products by activity, hereinafter called CPA, to meet the requirement of statistics within the Community.(2) The update of the statistical classification of economic activities (commonly known as NACE rev. 1) in the Community necessitates amendments to the CPA.(3) The revision of the Harmonised System and the Combined Nomenclature (HS/CN), pursuant to Commission Regulation (EC) No 2031/2001 of 6 August 2001amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(3) necessitates amendments to the CPA and an alignment and clarification of the texts.(4) It is necessary to amend the CPA, to maintain the international linked system, as well as to bring about convergence at world level.(5) Regulation (EEC) No 3696/93 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 3696/93 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall apply as from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2001.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 342, 31.12.1993, p. 1.(2) OJ L 177, 22.6.1998, p. 1.(3) OJ L 279, 23.10.2001, p. 1.ANNEXCPA 2002 - ENSTRUCTURE>TABLE>